          Case 2:20-cv-00763-DWL Document 15 Filed 06/04/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Elise M. Kinsey,                                    No. CV-20-00763-PHX-DWL
10                   Plaintiff,                          ORDER
11   v.
12   Allied Universal Security, et al.,
13                   Defendants.
14
15            The Court has reviewed Plaintiff’s “Motion to Amend Pleading Relief Serve
16   Waiver of Service.” (Doc. 14.)

17            The motion seems to request two types of relief. First, it appears that Plaintiff is
18   having trouble serving one of the named defendants in this case, the Valley Metro

19   Regional Public Transit Authority (“Valley Metro”), and is thus seeking a “waiver” of the

20   requirement that Valley Metro be served. (Id. at 1.) This request will be denied. Rule
21   4(c)(1) of the Federal Rules of Civil Procedure provides that “[t]he plaintiff is responsible
22   for having the summons and complaint served within the time allowed” by law. And

23   although Rule 4(d) allows the service requirement to be waived by a defendant, it doesn’t

24   allow it to be waived at the unilateral request of a plaintiff.

25            Second, it also appears that Plaintiff wishes to amend her complaint to add new

26   theories of damages and request new types of injunctive and other relief. (Doc. 14 at
27   4.) This request will be denied without prejudice. Because more than 21 days have
28   elapsed since Plaintiff served Defendant Allied Universal Security (“Allied”), she cannot
      Case 2:20-cv-00763-DWL Document 15 Filed 06/04/20 Page 2 of 2



 1   amend her complaint as a matter of course—instead, she must obtain Allied’s consent or
 2   seek leave of court. See Fed. R. Civ. P. 15(a). When doing so, she must comply with the
 3   procedural requirements of LRCiv 15.1, which include the need to provide a redlined
 4   version of the proposed new complaint that denotes how it differs from the original
 5   complaint. Those requirements haven’t been satisfied here.
 6         Accordingly,
 7         IT IS ORDERED that Plaintiff’s “Motion to Amend Pleading Relief Serve
 8   Waiver of Service” (Doc. 14) is denied.
 9         Dated this 4th day of June, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
